Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.



AMENDMENT NO. 7 TO
MASTER SERVICES AGREEMENT




This Amendment No. 7 (this "Amendment") to the Master Services Agreement dated
August 1, 2009 (the "Agreement") is hereby entered into as of September 19, 2014
by and between Symetra Life Insurance Company, an Iowa corporation (including
its successors and permitted assigns, "Symetra"), and Xerox Business Services,
LLC (formerly Affiliated Computer Services, Inc.), a Delaware corporation
(including its successors and permitted assigns, "Xerox"). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Agreement.


WHEREAS, the Parties hereto desire to amend the Agreement in the manner set
forth in this Amendment.




NOW THEREFORE, in consideration of the representations, warranties, promises and
covenants contained herein, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the Parties,
intending to be legally bound, agree to the foregoing and as follows:




1.
Fees for Terminated Services - Schedule 2C, Distributed Computing Services SOW.
Pursuant to the Notice of Termination dated May 6, 2014, a portion of the
Services provided under Schedule 2C was terminated effective August 6, 2014
except for the following Services:



A.
Table 3, Symetra Application Software Build and Deployment Roles and
Responsibilities, #11. Provide and administer Software distribution Services
(e.g., tools, procedures and reporting);



B.
Table 4, Operations and Administration Roles and Responsibilities, #10. Manage
user accounts, disk space quotas and access control (e.g., OS, database,
middleware, file systems and disk space, etc.); and



C.
Table 5, Install, Moves, adds, Changes (IMACs) Roles and Responsibilities, #10.
Update applicable cross functional management tools (e.g., asset management
database) with required data and close an IMAC Service Request



The Parties agree that the Fees for the month of August 2014 shall be prorated
to reflect Fees for all Schedule 2C Services performed from August 1, 2014 to
August 6, 2014.


Pursuant to the Notice of Termination dated September 2, 2014, the Parties agree
that after August 6, 2014 through December 2, 2014, the monthly Fees for the
performance of the Schedule 2C Services in “A” and “C” above in this Section 1
of the Amendment will be invoiced by Xerox on a time-and-material basis subject
to an Out-of–Scope Work Order or other written agreement between the Parties as
provided under Section 6.1.3 of the Agreement. Symetra agrees to provide Xerox a
monthly estimate of the work to be performed through December 2, 2014.






--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.



1.
Deletion of Schedule 2C, Distributed Computing Services SOW/Performance of the
Remaining Schedule 2C Services under Schedule 2B, Table 2. Pursuant to the
Notice of Termination dated September 2, 2014, effective December 2, 2014,
Schedule 2C is deleted in its entirety. Xerox will continue to provide the
remaining Services described above in “B” of Section 1 of this Amendment at no
additional cost. The Parties acknowledge and agree that such Services are also
described and provided under Schedule 2B Data Center Services SOW of the
Agreement.



For the avoidance of doubt and without in any way amending, enlarging or
deleting the Services now provided under Schedule 2B, the Parties agree that
Xerox will continue to perform the following specified tasks for remote servers
pursuant to Table 2, Operations and Administration Roles and Responsibilities of
Schedule 2B for no additional cost to Symetra:


A.
“Monitoring Operations Roles and Responsibilities”, Task #4, Provide proactive
and scheduled monitoring of data center infrastructure and systems including
in-scope monitoring (e.g., hardware, data center network, distributed and remote
servers, batch schedule, interfaces, table spaces system performance, and system
availability), respond to messages and take corrective action as required;  and



B.
“Enterprise System Administration Roles and Responsibilities”, Task #6, “Perform
server management and lifecycle activities consistent with the Cross-Functional
Services Schedule 2A. 



2.
Amendment to Attachment B, Symetra Sites and Symetra Equipment. Attachment B,
Symetra Sites and Symetra Equipment is hereby replaced in its entirety with the
attached Attachment B, Symetra Sites and Symetra Equipment.



3.
Amendment to Attachment E, ACS Key Personnel. Attachment E, ACS Key Personnel is
hereby replaced in its entirety with the attached Attachment E, Xerox Key
Personnel.



The Agreement remains in full force and effect except as specifically amended by
this Amendment.




[Signature Page Follows]




--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




SYMETRA LIFE INSURANCE COMPANY








/s/ Jay Orum




By: Jay Orum


Title: Vice President


Date: 9/19/14






XEROX BUSINESS SERVICES, LLC








/s/ James S. Forrest




By: Jim Forrest


Title: VP Managing Director


Date: 9/18/2014


































--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.





ATTACHMENT B
SYMETRA SITES AND SYMETRA EQUIPMENT
Symetra Sites:
Office City Location
Address
CA, San Diego
Pacific Center I, 1455 Frazee Rd, Suite 310,  San Diego, CA  92108
CT, Enfield
1699 King Street, Suite 300 Enfield, CT 06082
CT, Farmington
30 Waterside Dr, Suite 301, Farmington, CT 06032
CT, Guilford
200 Hubbard Rd, Guilford, CT 06437
FL, Miami
7300 Corporate Center Dr, Suite 205, Miami, FL  33126
FL, Tampa
Westshore Int'l Plaza, Tampa, FL
GA, Norcross
3740 Davinci Court, Suite 350, Norcross, GA  30092
IA, West Des Moines
4125 Westown Parkway, Suite 102, West Des Moines, IA 50266
IL, Chicago
125 South Wacker, Suite 275, Chicago, IL 60606
IN, Indianapolis
9100 Keystone Crossing, Suite 440, Indianapolis, IN  46240
MA, Boston
50 Congress St, Suite 620, Boston, MA  02109
MA, Waltham
Suite 225, Building 3, 130 Turner St, Waltham, MA 02453
MA, Waltham
245 Winter St, Waltham, MA 02451
Medical Risk Managers
1170 Ellington Rd, South Windsor, CT 06074
NY, New York
First Symetra National Life Insurance Company of New York, 260 Madison, 8th
Floor, New York, NY  10016
NY, New York
295 Madison Ave, 12th FL, New York, NY 10017
PA, Bethel Park
2000 Oxford Dr, Suite 490, Bethel Park, PA  15102
PA, Exton
1 E. Uwchlan Ave, Suite 303, Exton, PA 19341
Symetra Headquarters
Symetra Financial, 777 108th Ave NE, Suite 1200, Bellevue, WA 98004-5135
TX, Austin
11782 Jollyville Rd ,Suite 105A, Austin, TX 78759
TX, Richardson
740 E. Campbell Rd, Suite 560, Richardson, TX 75081
WI, Ashland
118 East Third St Ashland, Wisconsin 54806



Symetra Equipment:
1.
Symetra-Owned Equipment: Two (2) Source Technologies ST-9530 MICR printers
located in Bellevue, WA in Symetra print center as of the Effective Date.



2.
Symetra-Leased Equipment: None as of the Effective Date.







--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.





ATTACHMENT E
XEROX KEY PERSONNEL


Each of the following individuals constitutes Key Personnel under the terms of
the Agreement.


Position
Name
Xerox Project Executive
[***]
Xerox Service Delivery Manager
[***]
Xerox Service Delivery Manager
[***]
Xerox Service Delivery Manager
[***]
Xerox Service Delivery Manager
[***]
Xerox Project Manager
[***]









